         Case 1:17-cr-00548-PAC Document 415 Filed 07/17/20 Page 1 of 1




                                                            July 16, 2020

By ECF and Email
Judge Paul A. Crotty
United States District Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street,
New York, NY 10007

Re: United States v. Joshua Adam Schulte, 17 Cr. 548 (PAC)


Dear Judge Crotty:

We write to inform the court that the defense has decided not to file a reply to the government’s
opposition to Mr. Schulte’s Rule 29 motion.



                                                            Respectfully,
                                                            /s/
                                                            Sabrina Shroff & Edward Zas
                                                            Attorneys for Mr. Schulte




CC: All counsel (By ECF) and Mr. Schulte
